UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22466 ASGI Agility Income Fund (Exact name of registrant as specified in charter) C/O Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end:September 30 Date of reporting period:March 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Agility Income Fund Financial Statements for the Six Months Ended March 31, 2012 ASGI Agility Income Fund Table of Contents Page Schedule of Investments 1 Statement of Assets and Liabilities 3 Statement of Operations 4 Statement of Changes in Net Assets 5 Financial Highlights 6 Notes to Financial Statements 7 Supplemental Information 17 ASGI Agility Income Fund Schedule of Investments (unaudited) As of March 31, 2012 (in U.S. dollars) Strategy Investments Shares Cost Fair Value Mutual Funds – 47.76% Equity - 15.46% Cohen & Steers Realty Income Fund $ $ The GMO Quality Fund Lazard Global Listed Infrastructure Portfolio Stone Harbor Local Market Fund Utilities Select Sector SPDR Fund Fixed Income - 32.30% Harbor High-Yield Bond Fund Federated Bond Fund Stone Harbor Emerging Market Debt Fund Torchlight Value Fund, Inc. ** Hedge Funds - 41.90% Diversified/Multi-Strategy - 9.55% AQR DELTA Offshore Fund, LP* York Total Return Unit Trust* Fixed Income - 24.84% Arrowpoint Income Opportunity Fund Ltd. Eaton VanceInstitutional Senior Loan Fund Post Limited Term High Yield Offshore Fund Ltd.* Long/Short Equity - 2.96% Standard Pacific Capital Offshore Fund Ltd.* Macro - 4.55% Graham Global Investment Fund II Ltd.* Total Investments (Cost - $196,327,064) - 89.66% Other Assets and Liabilities, Net - 10.34% Net Assets - 100.0% $ Percentages shown are stated as a percentage of net assets as of March 31, 2012. *Non-income producing securities. ** Investment Fund is a private mutual fund See accompanying notes to financial statements. 1 ASGI Agility Income Fund Schedule of Investments (unaudited) (continued) As of March 31, 2012 Investments by Strategy (as a percentage of total investments) Mutual Funds Equity % Fixed Income Hedge Funds Diversified/Multi-Strategy Fixed Income Long/Short Equity Macro % Equity Swap Agreements Outstanding as of March 31, 2012: Counterparty Reference Entity/Obligation Buy/ Sell Floating Rate Index Pay/ Receive Floating Termination Date Notional Amount Fair Value (USD) Credit Suisse Securities (Europe) Ltd. The Cushing 30 MLP Index Buy 1-month USD-LIBOR_BBA Pay 10/4/2012 $ $ Credit Suisse Securities (Europe) Ltd. HTUSDVYYIndex Buy 1-month USD-LIBOR_BBA Pay 3/6/2013 Morgan Stanley Capital Services Inc. The Cushing 30 MLP Index Buy Fed Funds effective Pay 10/3/2012 $ A Summary of derivative instruments by primary risk exposure is outlined in the following table: The fair value of derivative instruments as of March 31, 2012 was as follows: Derivatives not accounted for as hedge instruments Location on Statement of Assets and Liabilities Fair Value (USD) Asset derivatives Equity swaps Unrealized gain on swap agreements $ Changes in realized and unrealized gain due to investments in derivatives for the six months ended March 31, 2012 were as follows: Amount of Realized Gain on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps $ Change in Unrealized Appreciation on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps $ See accompanying notes to financial statements. 2 ASGI Agility Income Fund Statement of Assets and Liabilities (unaudited) As of March 31, 2012 Assets Investments in Investment Funds, at fair value (cost - $196,327,064) $ Cash and cash equivalents Due from broker Dividends receivable Unrealized gain on swap agreements Other prepaid assets Total assets Liabilities Subscriptions received in advance Redemptions payable Distribution payable Due to broker Investments purchased unsettled Management fee payable Interest payable on swap contract Accrued expenses and other liabilities Total liabilities Net Assets Total net assets $ Net Assets consist of: Paid-in capital $ Undistributed net investment gain Accumulated net realized gain on investments Net unrealized appreciation on investments Retained earnings Total net assets $ Net Asset Value per Unit ASGI Agility Income Fund Class I (214,100.446 Units outstanding) $ ASGI Agility Income Fund Class A (2,526.876 Units outstanding) $ See accompanying notes to financial statements. 3 ASGI Agility Income Fund Statement of Operations (unaudited) For the Six Months Ended March 31, 2012 Investment Income Dividend income $ Interest Total investment income Fund Expenses Management fee Administrative and custodian fees Professional fees Trustees' fees Other operating expenses Total expenses Net investment income Net Realized and Unrealized Gain on Investments Net realized gain on investments in Investment Funds Net realized gain on swap agreements Net change in unrealized appreciation from investments in Investment Funds Net change in unrealized appreciation from investments in swap agreements Total net realized and unrealized gain on investments Net increase in net assets resulting from operations $ See accompanying notes to financial statements. 4 ASGI Agility Income Fund Statement of Changes in Net Assets For the Six Months For the Year Ended Ended March 31, 2012 September 30, 2011 Net Increase (Decrease) in Net Assets Resulting from Operations (unaudited) Operations Net investment income $ $ Net realized gain on investments in Investment Funds Net realized gain/(loss) on swap agreements ) Net change in unrealized appreciation/(depreciation) from investments in Investment Funds ) Net change in unrealized appreciation/(depreciation) from investments in swap agreements ) Net increase/(decrease) in members' capital resulting from operations ) Distributions to Shareholders Distribution of ordinary income ) ) Distribution of long term capital gain - ) Distribution to shareholders ) ) Capital Transactions Proceeds from issuance of Shares Reinvestment of dividends Payments on tender of Shares ) ) Increase in net assets derived from capital transactions Net Assets Total increase in net assets Beginning of period - End of period $ $ Undistributed net investment gain/(loss) $ $ ) See accompanying notes to financial statements. 5 ASGI Agility Income Fund Financial Highlights Class I Class A For the Six Months For the Period from Ended For the Year December 1, 2011 (a) March 31, 2012 Ended to March 31, 2012 (unaudited) September 30, 2011 (unaudited) Per unit operating performance: (For unit outstanding throughout the period) Net asset value at beginning of period $ $ $ Income from investment operations: Net investment income Net realized and unrealized gain from investments(b) Total from investment operations Less: distribution of ordinary income to shareholders ) ) ) distribution of long term capital gains to shareholders - ) - Total distributions to shareholders ) ) ) Net asset value at end of period $ $ $ Total return(c) % % % Ratios to average net assets: Expenses (d) (e) % % % Net investment income (d) (e) % % % Net assets, end of period (in thousands) $ $ $ Portfolio turnover % % % (a) Inception date. (b) The per share net realized and unrealized gains or losses are not in accord with the net realized and unrealized gains or losses for the period due to the timing of sales and redemptions of fund shares in relation to fluctuating market values for the portfolio. (c) Not annualized. (d)
